     Case 4:18-cv-00376-RCC-PSOT Document 24 Filed 10/17/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Matthew Muller,                                NO. CV-18-00376-TUC-RCC (P)
10                  Plaintiff,
                                                    JUDGMENT IN A CIVIL CASE
11    v.
12    United States of America, et al.,
13                  Defendants.
14
15           Decision by Court. This action came for consideration before the Court. The
16    issues have been considered and a decision has been rendered.
17           IT IS ORDERED AND ADJUDGED that pursuant to the Court’s order filed
18    August 31, 2018 and October 17, 2018, judgment is entered in favor of defendant and
19    against plaintiff. Plaintiff to take nothing, and complaint and action are dismissed with
20    prejudice.
21                                             Brian D. Karth
                                               District Court Executive/Clerk of Court
22
23    October 17, 2018
                                               s/ S. Barraza
24                                        By   Deputy Clerk
25
26
27
28
